Citation Nr: 0708099	
Decision Date: 03/19/07    Archive Date: 04/09/07	

DOCKET NO.  04-30 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Whether the appellant has legal entitlement to VA disability 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of the VARO 
in Manila, the Republic of the Philippines, that indicated 
the appellant did not have the required military service to 
be eligible for VA benefits. 


FINDING OF FACT

The appellant has not submitted acceptable evidence of 
qualified military service for VA disability benefits.


CONCLUSION OF LAW

The appellant is not eligible for VA disability benefits.  
38 U.S.C.A. §§ 101, 107, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.40, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102-5103A, 
5107 (West 2002 & Supp. 2005).  VA has issued regulations to 
reflect the statutory changes.  They are found at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  These 
provisions redefine the obligations of VA with respect to its 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.

The Board acknowledges the judicial holding in Pelea v. 
Nicholson, 19 Vet. App. 296 (2005) as it pertains to VCAA 
notice in a case where there is a question as to the validity 
of service.  In Pelea, the United States Court of Appeals for 
Veterans Claims (Court) found that VCAA notice in that 
particular case was inadequate because the VCAA letter only 
informed the appellant of the evidence necessary to 
substantiate the underlying benefit claimed, not the evidence 
necessary to establish valid service.  In the instant case, a 
review of the evidence shows that the appellant has been made 
aware of the evidence necessary to establish valid service.  
In the March 2004 communication he was informed that basic 
eligibility to VA benefits could be established only upon 
verification of valid military service by the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  He 
was told that the NPRC had found that he had no valid 
military service in the Armed Forces of the United States and 
VA was bound by that determination in accordance with the 
provisions of 38 C.F.R. § 3.203.

A review of the evidence shows that throughout the course of 
the appeal, the appellant has been informed repeatedly that 
the only evidence that could substantiate his claim was 
documentation from the service department showing that he had 
the requisite service in order for him to qualify for VA 
disability benefits.  This is commensurate with the 
provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from, or discontinue providing assistance in obtaining 
evidence include, but are not limited to, the claimant's 
ineligibility for the benefits sought because of the lack of 
qualifying service, a lack of veteran's status, or lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  

VA took appropriate steps to attempt to verify the 
appellant's active service and no other development is 
warranted because VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Therefore, any deficiency in notice to the appellant, 
including the respective responsibilities for the parties 
when securing evidence, is harmless, nonprejudicial error.  
See Valiao v. Principi, 17 Vet. App. 229 (2003).  

Further, the Board notes that the law and not the evidence 
controls the outcome of this particular case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  In Dela Cruz v. Principi, 
15 Vet. App. 143 (2001), the Court held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is one limited to statutory interpretation.  See also 
Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did 
not serve on active duty during a period of war and is not 
eligible for nonservice-connected pension benefits; because 
the law as mandated by statute, and not the evidence, is 
dispositive of the claim, the VCAA is not applicable).

Law and Regulations

In order to establish basic eligibility for VA disability 
benefits, it is required, in part, that the individual with 
respect to whom the benefit is claimed, be a veteran who had 
active military, naval, or air service.  See 38 U.S.C.A. 
§§ 101, 1521; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101.  "Active military, naval, 
and air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6.  "Armed Forces" consists of the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and the organized military 
forces of the government of the Commonwealth of the 
Philippines including recognized guerrilla service is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity benefits, or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certification of Release of 
Discharge from Active Duty) or original certificate of 
discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) The evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of VA, the document is genuine and the information 
contained therein is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA should request the verification of service from 
the appropriate service department.  38 C.F.R. § 3.203.  With 
regard to Philippine service, certifications by the service 
department will be accepted as establishing periods of 
recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  

Analysis

The evidence reflects that after review of the status of the 
appellant by the NPRC, it was verified that he had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  No evidence from any official source 
has been submitted that contradicts that finding.  As noted 
above, the Court has held that findings by the NPRC verifying 
a person's service "are binding on VA for the purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 430 (1992).  

In order to constitute acceptable qualifying service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203.  
In essence, it is the service department's determination of 
service that is binding upon the Board, and in this case, 
that certification with regard to the appellant is negative.  
38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  Under 
38 C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless the service department documents or certifies that 
service.  The veteran has submitted statements with regard to 
the nature of his status in the 1940's and he has provided an 
affidavit from two long-time acquaintances that he was a 
member of the guerrilla movement during World War II.  
However, this evidence is not sufficient to establish 
qualifying service for the purposes of VA benefits.  
38 C.F.R. § 3.203.  The Board has carefully reviewed the 
entire record in this case.  However, the evidence is not 
sufficient to establish eligibility for VA disability 
benefits.  This is a case to which the law is dispositive; 
basic eligibility for VA disability benefits is precluded 
inasmuch as the appellant had no qualifying service.  
Accordingly, the appeal is denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Basic eligibility for VA disability benefits is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


